STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0391
VERSUS

MICHAEL BEVERLY JUNE 21, 2022
In Re: Michael Beverly, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 07-90-1510.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED.

VGW
EW

Guidry, J., dissents and would stay the writ application.
The decision whether to apply Ramos v. Louisiana, U.S. _,
140 S.ct. 1390, 206 L.Ed.2d 583 (2020) retroactively and grant
postconviction relief on state collateral review to defendants
convicted by nonunanimous juries in all or certain circumstances
remains with the Louisiana Supreme Court. A state court may
give broader effect to new rules of criminal procedure than is
required by the relevant opinion. See Danforth v. Minnesota,
552 U.S. 264, 128 S.Ct. 1029, 169 L.Ed.2d 859 (2008). I would
hereby stay the writ application pending the Louisiana Supreme
Court’s decision in State v. Reddick, 2021-1893 (La. 2/15/22),
332 So.3d 1173, wherein the court has granted the writ
application for consideration of whether Ramos applies
retroactively on state collateral review.

COURT OF APPEAL, FIRST CIRCUIT

asl)

DEPUTY CLERK OF COURT
FOR THE COURT